DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Election/Restriction requirement mailed 6/3/2021 in the reply filed on 6/24/2021 is acknowledged.  Claims 11 and 19 were withdrawn by applicant as being directed to non-elected Specie without traverse.  However, it is noted that claim 11 was directed to the elected Specie and has been treated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 13, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a Claims 7 and 9 call for “one spring finger” (55, Fig. 8) engage “one retention member” (40, Fig. 4).  However, the specification and drawings support two spring finger and two retention member; therefore, one of ordinary skill in the art cannot make and/or use the invention as claimed.  
Claim 13 is similarly rejected as claims 7 and 9 above.
Claim 20 is similarly rejected as claim 7 and 9 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 line 5, calls for “the a plurality of retention members”; claim 12 calls for “a plurality of retention members”; it is unclear if and how they are related.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10,16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Strehlow (US 5845442).
Strehlow discloses a cover device, comprising:
a cover plate having a body portion with inner and outer surfaces and a channel (18,20,22) disposed therethrough; and an engagement feature (36,40) slidably disposed within the channel between deployed and retracted positions, wherein the engagement feature includes a slider (40) at least partially positioned above the channel and an engagement member (36) positioned below the channel.
surrounded by a perforated portion, wherein the perforated portion includes relief portions
disposed along the body portion of the cover plate.
Re claim 16, see Figures and discussion above.

Claim(s) 10,16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Humphrey (US 3699730).
Humphrey discloses a cover device, comprising:
a cover plate having a body portion with inner and outer surfaces and a channel (see col. 2) disposed therethrough; and an engagement feature (28,30,32) slidably disposed within the channel between deployed and retracted positions, wherein the engagement feature includes a slider (see Figs. 1,2) at least partially positioned above the channel and an engagement member (see Figs. 1,2) positioned below the channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claim 1-9,12,13,17,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (US 3699730) in view of Yang (US 6711921).
Humphrey discloses a cover device for use with an aperture disposed through a surface and having an inner perimeter surface, comprising:
a cover plate having a body portion with inner and outer surfaces and at least one elongated channel (see col. 2) disposed therethrough, at least one engagement feature (28,30,32) operably coupled to the cover plate at the at least one elongated channel and slidably disposed along the at least one elongated channel between retracted and deployed positions, the at least one engagement feature including at least one engagement member disposed below the inner surface of the cover plate, wherein the at least on engagement member engages the inner perimeter surface of the aperture when the at least one engagement feature is in the deployed position when the cover plate is positioned over the aperture.  Humphrey discloses the invention substantially as claimed.  However, Humphrey is silent about including a plurality of retention members extending inwardly into the at least one elongated channel.  Yang teaches a plurality of retention members (171) extending inwardly into the at least one elongated channel (17).  It would have been considered obvious to one of ordinary skill in the art to modify Humphrey to include a plurality of retention members extending inwardly into the at least one elongated channel as taught by Yang since such a modification facilitates locking the cover over the desired opening.
Re claim 2, the plurality of retention members includes a first plurality of retention members extending inwardly from a first side of the at least one elongated channel, and a second plurality of retention members extending inwardly from a second side of the at 
Re claim 3, the combination of Humphrey and Yang yields the first plurality of retention members and the second plurality of retention members align and selectively engage the at least one engagement feature to retain the at least one engagement feature in a plurality of intermediate positions disposed between the retracted and deployed positions.
Re claim 4, the at least one elongated channel includes a plurality of elongated channels (see Figures of Humphrey)
Re claim 5, wherein the at least one engagement feature includes a
plurality of engagement features slidably disposed within the plurality of elongated channels, respectivel (see Figures of Humphrey)
Re claim 6,  wherein the plurality of elongated channels extend radially
outward from a center portion of the cover plate towards a side portion of the cover plate (see Figures of Humphrey).
Re claim 7, wherein the at least one engagement feature includes a
slider having one or more spring fingers (40,41 of Yang) configured to selectively engage one or more retention members of the plurality of retention members (171 of Yang).
Re claim 8 wherein the at least one engagement feature includes a
locking mechanism (42 of Yang) operable between locked and unlocked positions along the slider.

Re claim 12 see discussion above with respect to Yang.
Re claim 13, a locking mechanism (42, Yang) operable between locked and unlocked positions, wherein the locking mechanism allows the engagement feature to move along the channel in the unlocked position, and further wherein the locking mechanism locks a portion of the engagement feature in engagement with one or more retention members of the a plurality of retention members to lock the engagement feature in a select position along the channel when the locking mechanism is in the locked position.
Re claim 17, see claim 12 above.
Re claim 18, see claim 13 above.
Re claim 20, see claim claim 7 above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey in view of Mihalicz et al. (US 6584734).
Humphrey discloses the invention substantially as claimed.  However, Humphrey is silent about the engagement member includes a deformable head portion.  Mihalicz et al. teaches an engagement member including a deformable head portion (18, Fig. 4, rubber, col. 5).  It would have been considered obvious to one of ordinary skill in the art to modify Humphrey to have the engagement member include a deformable head . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey in view of either LeBlanc et al. or Argandona (US 5201151, 5533641)
Humphrey discloses the invention substantially as claimed.  However, Humphrey is silent about including seal.  LeBlanc et al. and Argandona both teach its well known to include sealing means on a manhole cover ((22,32).  It would have been considered obvious to one of ordinary skill in the art to modify Humphrey to include sealing means as taught by either LeBlanc et al. or Argandona since such a modification prevent leakage.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey in view of Pinkowski or Bullock or Smith (US 20090178823, 20030026940, 6309027).
Humphrey discloses the invention substantially as claimed.  However, Humphrey is silent about including a perforated punch-out member on a cover plate.  Pinkowski, Bullock and Smith all teach a perforated punch-out member on a cover plate (para 0086, col. 5 and claims 6,7).  It would have been considered obvious to one of ordinary skill in the art to modify Humphrey to include a perforated punch-out member on the cover plate as taught by any of Pinkowski or Bullock or Smith since such a modification allows for additional access means to install additional piping and the like.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 










/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
8/14/2021